United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1204
                         ___________________________

                             Amaida Morales Bonilla

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: October 25, 2017
                            Filed: November 14, 2017
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Guatemalan citizen Amaida Morales Bonilla petitions for review of an order
of the Board of Immigration Appeals (BIA) adopting the decision of an immigration
judge (IJ) denying her application for cancellation of removal under 8 U.S.C.
§ 1229b(b)(1) (permitting cancellation of removal for an alien (1) physically present
in the United States continuously for at least ten years immediately preceding her
application, (2) of good moral character during that time, (3) not convicted of listed
offenses, and (4) whose removal would result in exceptional and extremely unusual
hardship to qualifying relatives). As relevant, the IJ and BIA found that Bonilla
failed to establish two of the requirements for cancellation of removal: continuous
physical presence in the United States and the necessary hardship to her children.

       In this Court, Bonilla challenges the determination that she did not meet the
requirement for continuous physical presence. We need not consider this challenge,
however, because Bonilla raised no legal or constitutional challenge to the
discretionary finding that she had not shown exceptional and extremely unusual
hardship to her children, should she be deported. See INS v. Bagamasbad, 429 U.S.
24, 25 (1976) (per curiam) (“As a general rule courts and agencies are not required
to make findings on issues the decision of which is unnecessary to the results they
reach.”); see also Gomez v. Lynch, 642 Fed. Appx. 649, 649–50 (8th Cir. 2016)
(per curiam) (unpublished) (concluding that “[u]nder the conjunctive language of
section 1229b(b)(1), [the petitioner] had to meet all four prerequisites for cancellation
of removal,” so the discretionary hardship determination was dispositive).

      We deny the petition.
                     ______________________________




                                          -2-